986 So.2d 660 (2008)
Arthur McDANIEL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0550.
District Court of Appeal of Florida, First District.
July 21, 2008.
C. Dennis Roberts, Public Defender, Third Judicial Circuit, and Brant Hargrove, Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal for review of judgment and sentence of the Circuit Court for Madison County in its case number 05-108-CF is granted. McDaniel v. State, case number 1D08-1586, shall therefore proceed as if the notice of appeal had been timely filed and the outstanding show cause order of April 4, 2008, in that case is hereby discharged.
PETITION GRANTED.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.